DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2021 has been entered.  
Amendment of claims 1, 3, 4 and 10 is acknowledged.  Claims 6-9 are withdrawn pursuant to Applicant's election filed on 7/28/2020.  Claims 1-5 and 10 are currently under consideration in this application. 
The objections to claims 1 and 10 are withdrawn in view of Applicant's claim amendments.
The rejection of claims 1-5 and 10 under 35 USC § 112(a) as failing to comply with the written description requirement is withdrawn in view of Applicant's claim amendments.
The rejection of claims 1-5 and 10 under 35 USC § 103 as being unpatentable over Chen in view of Yurtdas is withdrawn in view of Applicant's claim amendment.
Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 has a convoluted and redundant phrase.  Claim 3 can be amended to “wherein the Lactobacillus plantarum TWK10 is inactivated by heat or other physical or chemical treatments.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Applicant's amendment, filed 5/27/2021, indicates the claim amendments are supported by Figures 1-2 and [39]-[41]; however, the specification as filed does not provide sufficient written description of the above-mentioned limitations.  The specification does not provide sufficient support for a first predetermined level and a second predetermined level.  The specification only discloses NLR and PLR can also be used as indicators and causes for the diagnosis of metastasis and infections of many cancers and diseases (see ¶ 41); the instant claims now recite a human subject with a level of neutrophil to lymphocyte ratio (NLR) higher than a first predetermined level and a level of platelet to lymphocyte ratio (PLR) higher than a second predetermined level, which was not clearly disclosed in the specification.  Therefore, the claims represent a departure from the specification and claims originally filed. 
Such limitations recited in the present claims, which did not appear in the specification, as filed, introduce new concepts and do not satisfy the description requirement of the first paragraph of 35 U.S.C. 112. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that “a level of neutrophil to lymphocyte ratio (NLR) and a level of platelet to lymphocyte ratio” are reduced and the specification does not contain a definition for this claim term.  It’s not commonly known in the art what is “a level” of A to B ratio.  A ratio is the quotient of value A to value B.  However, there is no level of ratio described in the specification.  It’s uncertain how this limitation is different from the claim 2 limitation.  Claims 2-5 are dependent on claim 1 and are also rejected.
Claim 10 recites the terms "a first predetermined level" and "a second predetermined level" in lines 3-4.  The terms are not defined by the instant specification and it is unclear under what conditions the levels are determined, such as NLR and PLR values of a control human subject free of disease.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Chen, Y. et al., Lactobacillus plantarum TWK10 Supplementation Improves Exercise Performance and Increases Muscle Mass in Mice, 2016, Nutrirents, 8(205), 1-15) in view of Yurtdas (Yurtdaş M., et al., Heart rate recovery after exercise and its relation with neutrophil-to-lymphocyte ratio in patients with cardiac syndrome X, 2014, Coronary Artery Disease, 25(6), 485-92) and Uchinaka (Uchinaka, A. et al., Anti-inflammatory effects of heat-killed Lactobacillus plantarum L-137 on cardiac and adipose tissue in rats with metabolic syndrome, 2018, Scientific Reports, 8:8156, 1-20). 
Regarding claims 1 and 10, Chen teaches evaluating the effects of L. plantarum TWK10 (LP10) supplementation on exercise performance (Chen Pg. 2, ¶ 3, lines 1-2). The possible mechanism by which LP10 increases muscle mass could be that Lactobacillus specific strains reduce inflammation, an effect correlated with the improvement of skeletal muscle atrophy markers (Chen Pg. 12, lines 7-9).  The human dose of LP10, 1x 1010 CFU per day, was modified from previous studies (Chen Pg. 2, ¶ 5, line 1).  For future investigations, LP10 could be used in humans who focus on aerobic endurance training for protective and health purposes (Chen Pg. 12, lines 23-24). 
Chen does not teach the Lactobacillus plantarum is inactivated or a human subject with a level of neutrophil to lymphocyte ratio and a level of platelet to lymphocyte ratio.
Uchniaka Pg. 1, ¶ 1, line 7).  Treatment with the low or high dose of HK L-137 (heat killed Lactobacillus plantarum) suppressed LV (left ventricular) oxidative stress, inflammation, and fibrosis, without affecting hypertension or LV hypertrophy, in DS (DahlS.Z-Lepr)/obese rats.  In addition, the low dose of HK L-137 ameliorated LV diastolic dysfunction (Uchinaka Pg. 13, ¶ 2, lines 1-4).
Yurtdas teaches the neutrophil-to-lymphocyte ratio (NLR) and the platelet-to-lymphocyte ratio (PLR) are measures of systemic inflammation (Yurtdas Abstract Objectives, lines 1-2).  All participants underwent an exercise test (Yurtdas Methods, line 3) and CSX (cardiac syndrome x) and coronary artery disease (CAD) groups had higher NLR, PLR, and hsCRP (high-sensitivity C-reactive protein), and lower HRR (Heart rate recovery) and DTS (Duke Treadmill Score) values than the control group (Yurtdas Results, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Chen's method of administering the probiotic composition for improving inflammation after exercise to human subjects to reduce NLR and PLR, in order to mitigate inflammation and the risk of future cardiovascular events as disclosed by Yurtdas (Conclusions, lines 1-3: CSX patients have higher NLR and PLR and slower HRR and lower DTS, similar to CAD patients, suggesting that CSX patients may be at a higher risk for developing cardiovascular events in the future).  One of ordinary skill would be motivated to substitute heat-killed inactivated Lactobacillus plantarum for Chen's live Lactobacillus plantarum, because Uchinaka Lactobacillus plantarum suppressed left ventricular oxidative stress, inflammation, and fibrosis (Uchinaka Pg. 13, ¶ 2, lines 1-2). 
Claim 2 is directed to an intended result of the claimed method.  Chen, Yurtdas and Uchinaka disclose the active method step and intended purpose of improving inflammation after exercise; therefore, the limitation of claim 2 is inherently disclosed.
Regarding claim 3, Uchinaka teaches treatment with the low or high dose of HK L-137 (heat killed lactobacillus plantarum) (Uchinaka Pg. 13, ¶ 2, lines 1-4).
Regarding claim 4, Chen teaches daily oral LP10 treatment for 6 weeks: vehicle, 2.05 x 108 CFU/kg (LP10-1X), and 1.03 x 109 CFU/kg (LP10-5X) (Chen Pg. 3, ¶ 2, lines 1-2; LP10-1X is equivalent 1x 1010 CFU per day and LP10-5X is equivalent 5x 1010 CFU per day as evidenced by Pg. 2, ¶ 5 – Pg. 3, lines 1-2: The human dose of LP10, 1x 1010 CFU per day, was modified from previous studies. The mouse LP10 dose (2.05 x 108 CFU/kg) we used was converted from a human equivalent dose (HED) based on body surface area by the following formula from the US Food and Drug Administration: assuming a human weight of 60 kg, the HED for 1 x 1010 colony-forming units (CFU) / 60 (kg) = 16.67 x 107 x 12.3 = a mouse dose of 2.05 x 108 CFU/kg; the conversion coefficient 12.3 was used to account for differences in body surface area between a mouse and a human, as previously described).
Chen does not teach the Lactobacillus plantarum is inactivated. 
Uchinaka teaches nonviable microbes have shown beneficial effects equivalent to, or even greater than, those of live microbes (Uchniaka Pg. 1, ¶ 1, line 7). Treatment Uchinaka Pg. 13, ¶ 2, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute heat-killed inactivated lactobacillus plantarum for Chen's live lactobacillus plantarum, because Uchinaka discloses nonviable microbes have shown beneficial effects equivalent to or great than live microbes (Uchinaka Pg. 1, ¶ 1, line 7) and treatment with low or high dose of heat-killed lactobacillus plantarus suppressed left ventricular oxidative stress, inflammation, and fibrosis (Uchinaka Pg. 13, ¶ 2, lines 1-2). 
Regarding claim 5, Chen does not specifically teach a dose greater than 1x1011 CFU per day has better effects than a dose of 3x1010 CFU per day on improving inflammation after exercise; however, Chen does teach that a higher dose results in improved muscle strength and reduced expression of inflammatory markers (Chen Pg. 4, § 3.1 Effects of LP10 on Forelimb Grip Strength, lines 1-2: After supplementation for six weeks, the forelimb grip strengths in the vehicle, LP10-1X, and LP10-5X groups were 120 ± 5, 158 ± 3, and 168 ± 3 g, respectively; lines 4-5: In the trend analysis, absolute forelimb grip strength dose-dependently increased with increasing LP10 dose; Pg. 12, lines 7-9: The possible mechanism by which LP10 increases muscle mass could be that Lactobacillus specific strains reduce inflammation, an effect correlated with the improvement of skeletal muscle atrophy markers).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-4 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 12, 14-16 and 19 of U.S. Patent No. 10792317 (Huang) in view of Chen (Chen, Y. et al., Lactobacillus plantarum TWK10 Supplementation Improves Exercise Performance and Increases Muscle Mass in Mice, 2016, Nutrients, 8(205), 1-15), Yurtdas (Yurtdaş M., et al., Heart rate recovery after exercise and its relation with neutrophil-to-lymphocyte ratio in patients with cardiac syndrome X, 2014, Coronary Artery Disease, 25(6), 485-92).
Patent claims 1, 5-6, 12, 14-16 and 19 recite the same active method step of administering the same probiotic composition comprising live or dead Lactobacillus plantarum with the deposit number CGMCC 13008; however, the patent claims recite a different intended purpose of reducing body fat or controlling obesity.  Chen teaches administration of Lactobacillus plantarum LP10/TWK10 for reducing body fat (Chen Pg. 7, ¶ 6, lines 1-5: We measured the effect of LP10 on the muscle and epididymal fat pad (EFP) mass and relative tissue weight (different tissue weights adjusted for individual BW %). The EFP weight was lower by 34.62% (p = 0.003) and 50.30% (p < 0.0001) with LP10-1X and LP10-5X, respectively, than with vehicle treatment. Trend analysis showed that EFP weight dose-dependently decreased with LP10 supplementation (p < 0.0001)) and inflammation after exercise (Chen Pg. 2, ¶ 3, lines 1-2: we evaluated the effects of L. plantarum TWK10 (LP10) supplementation on exercise performance; Pg. 12, lines 7-9: The possible mechanism by which LP10 increases muscle mass could be Yurtdas teaches NLR and PLR are measures of systemic inflammation and human subjects with cardiac syndrome and coronary artery disease have higher NLR and PLR and lower heart rate recovery after an exercise test as compared to control subjects (Yurtdas Abstract Objectives, lines 1-2: The neutrophil-to-lymphocyte ratio (NLR) and the platelet-to-lymphocyte ratio (PLR) are measures of systemic inflammation; Methods, line 3: All participants underwent an exercise test; Results, lines 1-2: CSX (cardiac syndrome x) and coronary artery disease (CAD) groups had higher NLR, PLR, and hsCRP (high-sensitivity C-reactive protein), and lower HRR (Heart rate recovery) and DTS (Duke Treadmill Score) values than the control group). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method preamble recited in patent claims 1, 5-6, 12, 14-16 and 19 to improve inflammation after exercise in human subjects diagnosed with high NLR and PLR, because Chen teaches the method for both therapeutic effects and Yurtdas teaches NLR and PLR correlate to systemic inflammation. 

Claims 1, 3 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10188685 (Chen) in view of Chen (Chen, Y. et al., Lactobacillus plantarum TWK10 Supplementation Improves Exercise Performance and Increases Muscle Mass in Mice, 2016, Nutrirents, 8(205), 1-15) and Yurtdas (Yurtdaş M., et al., Heart rate recovery after exercise and its relation with neutrophil-to-lymphocyte ratio in patients with cardiac syndrome X, 2014, Coronary Artery Disease, 25(6), 485-92).
Patent claims 1 and 8 recite the same active method step of administering the same probiotic composition comprising live or dead Lactobacillus plantarum with the deposit number CGMCC 13008; however, the patent claims recite a different intended purpose of improving muscle performance and reducing muscle fatigue.  Chen teaches administration of Lactobacillus plantarum LP10/TWK10 for improving exercise performance and reducing muscle fatigue (Chen Abstract, lines 13-15: Long-term supplementation with LP10 may increase muscle mass, enhance energy harvesting, and have health-promotion, performance-improvement, and anti-fatigue effects) and inflammation after exercise (Chen Pg. 2, ¶ 3, lines 1-2: we evaluated the effects of L. plantarum TWK10 (LP10) supplementation on exercise performance; Pg. 12, lines 7-9: The possible mechanism by which LP10 increases muscle mass could be that Lactobacillus specific strains reduce inflammation, an effect correlated with the improvement of skeletal muscle atrophy markers). Yurtdas teaches NLR and PLR are measures of systemic inflammation and human subjects with cardiac syndrome and coronary artery disease have higher NLR and PLR and lower heart rate recovery after an exercise test as compared to control subjects (Yurtdas Abstract Objectives, lines 1-2: The neutrophil-to-lymphocyte ratio (NLR) and the platelet-to-lymphocyte ratio (PLR) are measures of systemic inflammation; Methods, line 3: All participants underwent an exercise test; Results, lines 1-2: CSX (cardiac syndrome x) and coronary artery disease (CAD) groups had higher NLR, PLR, and hsCRP (high-sensitivity C-reactive protein), and lower HRR (Heart rate recovery) and DTS (Duke Treadmill Score) values . 

Response to Arguments
Applicant's arguments filed 5/27/2021 have been fully considered but they are not persuasive.  Applicant's arguments (Arguments Pg. 11, ¶ 4-¶ 5) with respect to claims 1-5 and 10 regarding the limitation "Lactobacillus plantaram TWK10 is inactivated" are moot because the arguments do not apply to the new ground of rejection made under 35 U.S.C. 103 over Chen in view of Yurtdas and Uchinaka.
	Applicant further argues the previously cited references, Chen and Yurtdas, do not disclose "administering an effective amount of a probiotic composition comprising Lactobacillus plantarum TWK10 to a human subject, wherein a level of NLR and a level of PLR in the subject are reduced after exercise", because Yurtas' study subjects are patients with cardiac syndrome X or coronary artery disease and not regular human subjects after exercise (Arguments Pg. 12, last paragraph).  Applicant argues there is no motivation to apply Chen's Lactobacillus plantarum TWK10 to reduce the NLR and PLR levels in Yurtdas' patients.  In response to this set of arguments, instant claim 1 does not require the human subjects to be free of cardiovascular disease.  Chen teaches administration of Lactobacillus plantarum TWK10 to reduce inflammation after 
	Applicant argues (Arguments Pg. 14, ¶ 1) there is no disclosure in Chen and Yurtdas of the specific active method step recited in the instant claims. Contrary to Applicant's assertions, the active method step in instant claim 1 is "administering an effective amount of a probiotic composition comprising Lactobacillus plantarum TWK10 to a human subject after exercise, wherein the Lactobacillus plantarum TWK10 is inactivated" and instant claim 10 is "administering an effective amount of a probiotic composition comprising Lactobacillus plantarum TWK10 to a human subject, wherein the Lactobacillus plantarum TWK10 is inactivated" for improving diseases or symptoms in a human subject with a level of NLR higher than a first predetermined level and a 
	Applicant traverses the nonstatutory double patenting rejections over U.S. Patent No. 10792317 (Huang) in view of Chen and Yurtdas and U.S. Patent No. 10188685 (Chen) in view of Chen and Yurtdas by arguing Chen and Yurtdas do not disclose the specific active method step or intended purpose of the instant claims.  As detailed in the response to the 103 arguments above, Chen and Yurtdas do disclose the intended purpose of the instant claims. Patent No. 10792317 recites the same active method step of administering the same probiotic composition comprising dead Lactobacillus plantarum with the deposit number CGMCC 13008; however, the patent claims recite a different intended purpose of reducing body fat or controlling obesity. Patent No. 10188685 recites the same active method step of administering the same probiotic composition comprising dead Lactobacillus plantarum with the deposit number CGMCC 13008; however, the patent claims recite a different intended purpose of improving muscle performance and reducing muscle fatigue. Therefore, it would have been obvious to one of ordinary skill to modify the method preamble recited in the patent claims to improve inflammation after exercise in human subjects diagnosed with high 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.H./Examiner, Art Unit 1657                                                                                                                                                                                                        
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657